     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 PageClerk
                                                               1 ofof10
                                                                      the Superior Court
                                                                       *** Electronically Filed ***
                                                                            T. Hays, Deputy
                                                                         9/3/2020 11:53:58 AM
                                                                           Filing ID 11969856
 1   Keith M. Knowlton, Esq. - SBN 011565
     KEITH M. KNOWLTON, L.L.C.
 2   9920 S. Rural Road, Ste. 108
     PMB #132
 3   Tempe, Arizona 85284-4100
     Phone: (480) 755-1777
 4   Fax: (480) 471-8956
     keithknowlton@msn.com
 5   Attorneys for Plaintiff
 6
                IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
 8                           IN AND FOR COUNTY OF MARICOPA

 9
10
     RICHARD UPSON,                                           CV2020-093793

11                           Plaintiff,
     vs.
12
     CITY OF PHOENIX, a municipality of the State
13                                                     FIRST AMENDED COMPLAINT
     of Arizona; K-9 OFFICER MICHAEL BURNS
14   #4911and SPOUSE BURNS, husband and wife;
     SGT. TERRENCE FAY # 6933 and SPOUSE                 (JURY TRIAL DEMANDED)
15   FAY, husband and wife; CHIEF OF POLICE
16   JERI WILLIAMS; and JOHN DOES AND
     JANE DOES I-X and INDIVIDUALS/
17   ENTITIES I-X,
18                           Defendants.
19   _____________________________________
20         Plaintiff Richard Upson, as and for his Complaint against all Defendants
21   alleges as follows:
22                                          PARTIES
23         1.     Plaintiff, Richard Upson (referred to as either “Richard” or
24
     “Plaintiff”) is an adult resident of the State of Arizona and at all times relevant to
25
     the complaint resided within the County of Maricopa.
26
           2.     Defendant City of Phoenix is a municipality existing under the laws of
27
     the State of Arizona.
28



                                               -1-
     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 Page 2 of 10




 1             3.    Defendant K-9 Officer Michael Burns # 4911 WELSH, # 5962 is a
 2   sworn law enforcement officer/agent/employee of Defendant City of Phoenix.
 3             4.    Defendant Sgt. Terrence Fay #6933 is a sworn law enforcement
 4   officers/agents/employees of the City of Phoenix.
 5             5.    The individual Defendants listed above are referred to hereafter collectively
 6   as “Police Officer Defendants.”
 7             6.    Defendant Jeri Williams is the Police Chief of the City of Phoenix and is
 8   the chief executive officer of the City of Phoenix Police Department.
 9
               7.    Defendant Spouse is a fictitiously named Defendant for each of the
10
     Police Officer Defendants spouses, whose true identity will be supplemented when
11
     known.
12
               8.    During all relevant times hereto, the Police Officer Defendants and
13
     each fictitiously names Spouse Defendant were husband and wife, and the Police
14
     Officer Defendants were acting for the benefit of the marital community.
15
               9.    The fictitiously named Defendants in the caption to the Complaint are
16
     individuals and entities who, on information and belief, committed acts or
17
     omissions or caused events to occur that resulted in injury or damage to Mr.
18
     Witter. Once the identities of these Defendants are discovered, this Complaint
19
     shall be amended accordingly.
20
               10.   All named Defendants are interrelated and are jointly and severally
21
     liable.
22
               11.   Upon information and belief, the City of Phoenix is Respondeat
23
24   Superior liable (only on common law claims and not 42 U.S.C. §1983 Civil Rights

25   Claims) for the acts of the Defendant law enforcement officers/agents/employees.

26             12.   Further, upon information and belief, the City of Phoenix
27   contractually agreed to indemnify their Police Officer Defendants.
28                                   JURISDICTION AND VENUE



                                                   -2-
     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 Page 3 of 10




 1         13.    Defendants and each of them caused events to occur in Maricopa
 2   County out of which this Complaint arose or are residents of Maricopa County.
 3         14.    Pursuant to A.R.S. §12-821.01, a Notice of Claim was timely filed
 4   with each Defendant and more than ninety (90) days has taken place since filing.
 5         15.    Plaintiff has fully complied with the requirements of A.R.S. §12-
 6   821.01 to bring this action against a government entity and/or its employees.
 7         16.    This action is further bring brought pursuant to 42 U.S.C. §1983 to
 8   remedy Defendants violation of Plaintiff’s constitutional rights under the Fourth,
 9
     and Fourteenth Amendments to the United States Constitution.
10
           17.    Upon information and belief, each and every Police Officer Defendant
11
     aided and abetted each other and therefore is liable for the consequences of the
12
     others conduct.
13
           18.    In the event the Police Officer Defendants acted outside the scope and
14
     course of employment (only on common law claims and not 42 U.S.C. §1983 Civil
15
     Rights Claims) Plaintiff is entitled to Punitive Damages. Plaintiff is entitled to
16
     punitive damages under 42 U.S.C. § 1983.
17
                                       JURY DEMAND
18
19         19.    Plaintiff demands a trial by jury for all issues so triable.
20                               FACTUAL ALLEGATIONS
21         20.    On July 4, 2019, at the location set forth in Incident Report
22   Supplement #201900001037548-005, Officer Burns, used police service dog
23   “Fred” to do a canine search to locate Richard who was lying down under a carport
24   next to the passenger side front tire of a car.
25         21.    Officer Burns was assisted by Sgt. Fay who was the canine supervisor
26   on scene.
27         22.    Officer Burn with Fred on a leash came around toward the driver’s
28   side of the vehicle after he saw Plaintiff’s head by the passenger side front tire.


                                                -3-
     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 Page 4 of 10




 1           23.   After he said he directed Richard to come out and got no response, he
 2   released Fred to apprehend Richard who was partially lying under the car with his
 3   head and upper body by the passenger front tire.
 4           24.   At that time other officers on the scene had Richard “covered.”
 5           25.   Richard did not hear any warning a dog would be released upon him.
 6           26.   Whether or not a proper warning was given regarding the release of
 7   the dog, the location of the bite was not reasonable or justified under the
 8   circumstances.
 9           27.   Fred immediately bit and grabbed hold of Plaintiff’s head.
10           28.   Police Dogs are trained to grab and hold until ordered to release.
11           29.   They are trained to bite arms, legs and buttocks and to not bite heads,
12   upper shoulder and neck areas because of the high risk of causing death or serious
13   injury to the suspect.
14           30.   A bit to the head and neck/shoulder area constitutes deadly force. See
15   Miller v. Clark County, 340 F.3d 959 (9th Cir. 2003).
16           31.   Neither deadly nor intermediate force was justified under the
17   circumstances.
18           32.   As Fred is biting Richard’s head, the Officers rushed forward and
19   pulled on Plaintiff’s legs until they pulled Richard’s legs out from under the car.
20           33.   Neither Officer Burns nor Sgt. Fay ordered Fred to let go when they
21   saw Fred biting Richard’s head nor when the other officers were involved and
22   pulling Richard out from under the car.
23           34.   Instead, on his own, Fred changed his bit to Richard’s shoulder near
24   his neck area.
25           35.   There are at least 8 documented puncture wounds in the neck/shoulder
26   area.
27           36.   Fred finally without being released let go of neck/shoulder area and
28   moved his bite down Richard’s arm to just above his hand.


                                               -4-
     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 Page 5 of 10




 1           37.   It was not until Richard had been pulled out from beside the car
 2   sufficiently that his hands could be grabbed by the other officers involved that
 3   Officer Burns called Fred Off the bite.
 4                                 COUNT ONE
 5                        GROSS NEGLIGENCE/NEGLIGENCE

 6           38.   The allegations set forth above are fully incorporated herein by this
 7   reference.
 8           39.   The Police Officer Defendants had a duty not to use excessive force
 9   on Plaintiff in making the arrest and taking him into custody.
10
             40.   The Police Officer Defendants were grossly negligent and/or
11
     negligent in the force used in taking Plaintiff into custody.
12
             41.   Releasing Fred to bit Plaintiff on the head, then neck and shoulder
13
     area without interceding to stop Fred from doing so constitutes excessive force that
14
     was not reasonable or necessary under the circumstances and which violate policy.
15
             42.   Each police officer involved had a duty to assure that excessive force
16
     was not use and to stop other police officers from using excessive force.
17
             43.   The Police Officer Defendants are responsible for all damage done as
18
     a result of their breach of this duty.
19
             44.   Upon information and belief, the force used on Plaintiff was
20
     retaliatory and designed to punish Plaintiff.
21
             45.   The Police Officer Defendants grossly breached the constitutional and
22
     other duties owed to Plaintiff as Police Officers, which breach was the actual and
23
     proximate cause of Plaintiff’s injuries, including being bitten by the police dog.
24
25           46.   As a result of Defendants’ actions alleged above, Plaintiff suffered

26   damages, endured mental and emotional distress, all in an amount to be determined

27   at trial.
28



                                               -5-
     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 Page 6 of 10




 1          47.   Defendants’ actions proximately caused Plaintiff damages as specified
 2   above in an amount to be proven at trial.
 3                                     COUNT TWO
 4                                  ASSAULT AND BATTERY
 5
            48.   The allegations set forth above are fully incorporated herein by this
 6
     reference.
 7
            49.   The Police Officer Defendants, and each of them, individually or
 8
     through their agents and/or employees used force on Plaintiff that was not
 9
     reasonable or justified under the circumstances.
10
11
            50.   A reasonable officer under the same circumstances would not have

12   used the force that was used by the Police Officer Defendants to detain and arrest

13   Plaintiff.

14          51. Upon Information and Belief, the excessive use of force, as set forth
15   above in the Factual Statement, was intentionally done to cause Plaintiff to endure
16   a harmful and offensive touching.
17          52.   Defendants’ actions actually and proximately caused damage to
18   Plaintiff in an amount to be proven at trial.
19          53.   The City of Phoenix is respondeat superior liable for the assault and
20   battery of Plaintiff by the Police Officer Defendants.
21                                    COUNT THREE
22                               VIOLATION OF CIVIL RIGHTS
                                (42 U.S.C. § 1983 – Excessive force)
23
24          54.   The allegations set forth above are fully incorporated herein by this
25   reference.
26          55.   In committing the actions and/or omissions set forth above in the
27   Factual Statement, the Police Officer Defendants, and each of them, acted under
28   color of state law, and engaged in conduct that was the proximate cause of a


                                               -6-
     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 Page 7 of 10




 1   violation of Plaintiff’s rights under the Fourth and Fourteenth Amendments to the
 2   Constitution of the United States of America, including but not limited to his right
 3   not to experience excessive from law enforcement when being detained and seized.
 4         56. The force used by the Police Officer Defendants in taking Richard into
 5   custody was not reasonable or justified under the circumstances.
 6         57.     An objective reasonable police officer under the same circumstances
 7   would not have used the force that was used by the Defendant Police Officers,
 8   including but not limited to allowing a dog to bit Plaintiff’s head, then neck and
 9
     then shoulder area.
10
           58.     As a result of the Defendants’ actions alleged above, and in violation
11
     of Plaintiff’s rights under Federal and State law, Plaintiff suffered damages,
12
     physical injury, endured mental and emotional distress, and was seized and
13
     detained wrongfully, all in an amount to be determined at trial.
14
           59.     Plaintiff is entitled to bring this cause of action against the Defendants
15
     pursuant to 42 U.S.C. § 1983.
16
           60.     Plaintiff is entitled to recover his attorneys’ fees incurred in this
17
     matter pursuant to 42 U.S.C. § 1988(b).
18
                                            COUNT FOUR
19
                           (Negligent Hiring, Training and Supervision)
20
           61.     Plaintiff incorporates the preceding numbered paragraphs as though
21
     fully set forth herein.
22
           62.     At all relevant times, Defendant Police Chief Jeri Williams
23
     (“Williams”) and/or the City of Phoenix was the employer of the Police Officer
24
     Defendants.
25
           63.     Upon information and belief, Defendant Williams and/or the City of
26
     Phoenix was grossly negligent and/or negligent in the hiring and/or training
27
28



                                                -7-
     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 Page 8 of 10




 1   and/or supervision of the Police Officer Defendants and other unknown
 2   employees.
 3         64.    Had Defendants Williams and/or the City of Phoenix been careful
 4   in the hiring, training and/or supervision of these Police Officer Defendants,
 5   Plaintiff would not have suffered the assault and physical injuries he received.
 6         65.    Defendant Williams and/or the City of Phoenix’s negligent hiring,
 7   retention and/or supervision of the Police Officer Defendants proximately caused
 8   Plaintiff physical injury and other damages to be proven at trial.
 9         66.    Plaintiff is entitled to Punitive Damages.
10                                      COUNT FIVE
11                                     42 U.S.C. §1983
                          (Unconstitutional Custom, Policy, Practice
12                             Procedure and/or Ratification)
13
           67.    Plaintiff incorporates herein all the preceding numbered paragraphs.
14
           68.    Defendant Williams was at all relevant times the Chief of Police and
15
     chief executive officer of the City of Phoenix Police Department.
16
17
           69.    The policy of the City of Phoenix Police Department regarding the

18   use of dogs preclude biting individuals in the head and neck area.

19         70.    The Police Officer Defendants violated the policy by releasing Fred to

20   bit Plaintiff in the head, neck and shoulder area and not calling him off.
21         71.    As the Chief of Police, Defendant Williams has a non-delegable duty
22   to ensure the policies of the police department are followed by police officers and
23   that the force used is minimal as necessary to safely take individuals into custody.
24   safe housing conditions of inmates at the Lewis Prison.
25         72.    Defendants Williams’ received Plaintiff’s Notice of Claim. Further
26   supervisors received the use of force report.
27
28



                                              -8-
     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 Page 9 of 10




 1         73.    Defendant Williams and his appointed supervisors took no action
 2   against the Police Officer Defendants for Plaintiff being bitten on the head, then
 3   neck, then shoulder.
 4         74.    Defendant Williams ratified the conduct of the Police Officer
 5   Defendants by taking no disciplinary action against the Police Officer Defendants.
 6         75.    By ratifying the Police Officer Defendants conduct and/or taking no
 7   disciplinary action against them, Defendant Williams’ has created a practice and
 8   procedure that police officers using k-9s do not have to follow policy and can take
 9
     unauthorized actions with impunity.
10
           76.    This practice and procedure of impunity for using excessive force by
11
     the canine unit was the proximate cause of what happened in this case.
12
           77.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to
13
     attorneys fees and punitive damages from Williams based on the above.
14
           78.    Plaintiff is entitled to punitive damages.
15
             WHEREFORE, Plaintiff,             having fully pled his claims against
16
17   Defendants, respectfully requests that this Court enter Judgment in favor of
18
     Plaintiff and against these Defendants, individually, jointly and severally, and
19
20
     against their respective marital communities, if any, as follows:

21         1.     Awarding Plaintiff all allowable actual damages resulting from
22   Defendants’ unlawful acts and omissions;
23         2.     Awarding punitive and exemplary damages in an amount sufficient to
24   deter these Defendants or other similarly situated from engaging in the
25   aforementioned conduct.
26
           3.     For compensatory damages, including but not limited to physical
27
     injury, emotional distress, all in an amount to be determined at the time of trial;
28
           4.     For attorneys’ fees and costs;


                                               -9-
     Case 2:20-cv-01880-SMB-JZB Document 4 Filed 09/30/20 Page 10 of 10




 1          5.    And to grant such other and further relief as the Court feels is just
 2    under the circumstances.
 3
 4          RESPECTFULLY SUBMITTED this 3rd day of September, 2020.
 5
 6                                         KEITH M. KNOWLTON, L.L.C.
 7                                                 /s/ Keith Knowlton
 8
                                           By:
 9
                                           Keith M. Knowlton (SBN: 001565)\
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            -10-
